DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-56 have been cancelled.  
	Claims 57-67 are pending and under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 57-64 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley et al. (US 2011/0052530), in view of each Matsuzaki et al. (Proc. Natl. Acad. Sci. USA, 2010, 107: 7875-7880), Romagnani et al. (U.S. Patent 6,197,524), and Sakuishi et al. (J. Exp. Med., 2010, 207: 2187-2194).
+ T-cells to obtain a population enriched for CD8+ T-cells without screening for autologous tumor recognition; expanding the selected CD8+ T-cells in a medium comprising IL-2 or Il-15 or by stimulation with the tumor antigen; administering to the subject nonmyeloablative chemotherapy, followed by the administration of the expanded CD8+ T-cells (claims 57-62 and 64) (see [0023]; [0025]-[0027]; [0034]; [0036]; [0044]; [0064]; [0130]-[0131]).  Dudley et al. teach modifying the CD8+ T-cells with a nucleic acid encoding IL-12 (claim 63) (see [0038]).
	Dudley et al. do not teach selecting by using LAG-3, PD-1, and TIM-3 (claims 57 and 67).  However, using LAG-3 and PD-1 as a selection markers is suggested by the prior art.  For example, Matsuzaki et al. teach that tumor infiltrating effector memory CD8+ T-cells express enhanced levels of LAG-3 and PD-1 and exhibit impaired effector function due to the tumor environment, wherein effector function is restored once the cells are removed from the tumor and wherein the effector memory CD8+ T-cells are suitable to be used in therapy (see Abstract; p. 7875; p. 7876, column 2; p. 7878, paragraph bridging columns 1 and 2; p. 7879; p. 7880, column 1).  Romagnani et al. teach that LAG-3 could be used to select LAG-3-expressing T-cells to be used in therapy (see Abstract; column 2, lines 21-29 and 48-56).  Sakuishi et al. teach that CD8+ T-cells expressing PD-1 and TIM-3 represent the predominant fraction of tumor infiltrating CD8+ T-cells (see Abstract).  Based on these combined teachings, one of skill + T-cells suitable for enhanced therapy.
	Thus, the claimed invention was prima facie obvious at the time it was made.

4.	Claims 57-65 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley et al. taken with each Matsuzaki et al., Romagnani et al., and Sakuishi et al., in further view of Kim et al. (J. Immunol., 2012, 188: 1-23).
The teachings of Dudley et al., Matsuzaki et al., Romagnani et al., and Sakuishi et al. are applied as above for claims 57-64 and 67.  Dudley et al., Matsuzaki et al., Romagnani et al., and Sakuishi et al. do not teach an Akt inhibitor (claims 54 and 65).  Kim et al. teach that using Akt inhibitors increases the number of effector memory CD8+ T-cells (p. 1; p. 7, second full paragraph; p. 9, second full paragraph).  Thus, culturing the enriched CD8+ T-cells with an Akt inhibitor would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to treat cancer.
Thus, the claimed invention was prima facie obvious at the time it was made.

5.	Claims 57-64, 66, and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley et al. taken with each Matsuzaki et al., Romagnani et al., and Sakuishi et al., in further view of Borkner et al (Cancer Immunol. Immunother., 2010, 59: 1173-1183).
claim 66). Borkner et al. teach that using siRNAs targeting PD-1 improves immune functions of tumor-specific T-cells; Borkner et al. teach that using an anti-PD-1 siRNA represents a promising approach to achieve long-lasting enhancement of tumor-specific T cell function in adoptive T-cell therapy (Title; Abstract; p. 1182; paragraph bridging p. 1182 and 1183).  One of skill in the art would have found obvious to modify the teachings of Dudley et al., Matsuzaki et al., Romagnani et al., and Sakuishi et al. by further using an anti-PD-1 siRNA to achieve the predictable result of obtaining a composition suitable to treat cancer.
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
6.	The arguments addressing Matsuzaki are not found persuasive.  
Matsuzaki teaches that LAG-3+ PD-1+ T-cells represent the majority of TILs.   Matsuzaki teaches that the isolated LAG-3+ PD-1+ T-cells are able to proliferate in culture upon stimulation with PBL-derived APCs, indicating that exhaustion is reversible once these cells are not exposed to the tumor microenvironment anymore (see p. 7878; p. 7879, paragraph bridging columns 1 and 2).  This is consistent with the teachings in the prior art.  For example, Inozume (J. Immunother., 2010, 33: 956-964; cited on the IDS filed on 9/11/2015) teaches that PD-1+ T cells exhibit enhanced anti-tumor effector function compared to the PD-1- T cells, that PD-1 could be used to enrich for tumor-specific PD-1+ T cells which, upon culturing and expansion in culture, these cells regain their 
An obviousness-type rejection is based on the knowledge generally available in the prior art.  Based on the knowledge generally available in the prior art, one of skill in the art would have reasonably concluded that using LAG-3 and PD-1 as markers would select for LAG-3+ PD-1+ T-cells suitable to be used in therapy upon cultivation in vitro.
Furthermore, Matsuzaki teaches that inhibiting LAG-3 and PD-1 pathways in the LAG-3+ PD-1+ T-cells restores effector function and thus could be used to improve their therapeutic potential (see Abstract; paragraph bridging p. 7877 and 7878; p. 7878; p. 7880, column 1, last paragraph).  One of skill in the art would have known that further inhibiting LAG-3 and PD-1 in the isolated LAG-3+ PD-1+ T-cells would prevent their exhaustion in the tumor microenvironment and result in improved therapy therapeutic potential. 

Consistent with Inozume, the passage indicated by the applicant in Matsuzaki discloses that the effector function is restored once the cells are removed from the tumor microenvironment without the need for anti-LAG-3 and PD-1 antibodies: 

    PNG
    media_image1.png
    93
    384
    media_image1.png
    Greyscale

(p. 7878, column 2).

+ PD-1+ T-cells significantly increases when tumor-derived APC are used for stimulation and that LAG-3+ PD-1+ T-cells represent the majority of TILs.  Based on these teachings, one of skill in the art would have found obvious to use LAG-3 and PD-1 as selection markers.
Furthermore, Matsuzaki teaches that LAG-3 plays a role in attenuating the effector function of PD-1+ T-cells and that blocking both LAG-3 and PD-1 is required for efficiently restoring the effector function (see p. 7878, column 2, first full paragraph; p. 7880, column 1, last paragraph).  Thus, one of skill in the art would have reasonably concluded that both LAG-3 and PD-1 expression contribute to hyporesponsiveness under the tumor microenvironment.

For the reasons set forth above, the arguments addressing Sakuishi are not found persuasive.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633